DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: the “Related Applications” section should be updated in response to this office action.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 18-24 of copending Application No. 17/599,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious. The reference application teaches all the properties of the claimed tissue, i.e., GMT and slosh time, and it is creped with the same type of creping adhesive, i.e., non-crosslinked latex polymer, but differs in that it is a single ply tissue and does not recite the embossing. However, making a multi-ply tissue with the tissue of the reference would have been obvious to one of ordinary skill in the art. As to the embossing, this is also a common operation in the making of tissues and embossing, before the creping is well-known in the art and considered to be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admission of Prior Art (Hereafter AAPA) in view of Clark et al., (hereafter Clark), US Patent No. 4,886,579 and evidenced by Vogt et al., (hereafter Vogt), US Patent Application Publication No. 2022/0090324 A1
	 With regard to claims 1, 4 and 6-8, 10 and 14, Tables 1 and 2 of the specification, shown below (emphasis added), disclose prior art two plies creped tissues made using softwood and/or hardwood fibers/pulps or a blend of them and having the claimed properties, e.g., GMT greater than 700 g/3”, durability index of 10 or greater and slosh of less than 2 minutes; see for example Charmin ultra-soft and ultra-strong have two embossed1 creped through-air-dried plies and have GMT of 715 and 1102 g/3”respectively,  Durability index of 17.1 and 13.2 respectively and slosh time of 43 and 49 seconds respectively; see below. The other highlighted products also meet the claimed properties. Note the slosh time is less than 2 minutes in each one of them; see table 1, shown below (emphasis added).

    PNG
    media_image1.png
    403
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    882
    media_image2.png
    Greyscale

	While the AAPA does not recite that the webs include the non-cross-linked polymer, the secondary reference, Clark, teaches that for flushable tissues the creping adhesive should/must be non-crosslinked; see column 3, lines 28-34 and shows the same type of creping adhesive, i.e., vinyl acetate-ethylene on table bridging columns 3 and 4. Therefore, using non-crosslinked polymers of the same type as claimed would have been obvious to one of ordinary skill in the art in order to make the tissue soft and flushable. As to the use of softening agents of claim 7, the use of such agent is common in the art2 and therefore, the use for the tissues of the reference would be at the very least obvious, since one of ordinary skill in the art would have reasonable expectation of success if such commonly used tissue additive were used in the tissue of the references.
	With regard to claims 2 and 12, the table above shows that the CD wet tensile falls within the claimed range, e.g., Charmin Ultra Soft and Strong have Wet CD tensile 137 and 167 respectively, note that 167 is about 160. Moreover, the other tissues, e.g., Target UP and UP Soft has wet CD of 114 that falls within the claimed range as-well.
	Regarding to claims 3 and 13, the table above, shows that the tissues have Wet/Dry ratio falling within the claimed range, i.e., between 0.10 and 0.15.
	With regard to claim 9, Clark teaches that anti-blocking or non-blocking agents are necessary so to eliminate/minimize the tendency of the tissues/webs to adhere to one another when creping with a creping adhesive; see paragraph bridging columns 1 and 2 and therefore, using blocking agents would be obvious to one of ordinary skill in the absent a showing of unexpected results.
	Regarding to claim 15, while the wet burst was not measured by the references since all the other properties are the same or within the claimed range it can be assumed that the non-measured properties should be also the same or within the claimed range.
Allowable Subject Matter
Claims 5 and 11 would be allowable if rewritten to overcome the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a tissue the properties of those claims, i.e., Stiffness Index along with properties of the independent claims, claims 1 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Creped Multi-Ply Tissue Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 Vogt on table 1 of page 3 evidences that both the Charming ultra-soft and strong are also embossed, besides being creped. Note that “Factual Reference(s) Need Not Antedate” In re Langer, 183 USPQ 288 (CCPA 1974).
        2 The examiner takes official notice of this fact and will provide evidence if necessary.